DETAILED ACTION
Claims 1-34 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10, and 12-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), further in view of Muller et al. (US PG Pub No. US 2021/0042151 A1).
Vyas was disclosed in IDS dated 09/23/2020.

Regarding claim 1, Hanumantharaya teaches a method for containerized workload scheduling, comprising: 
determining a network state ([0013], wherein storage failure is determined and storage failure maybe a network failure; [0022]) for: 
a first hypervisor in a virtual computing cluster (VCC); and a second hypervisor in the VCC (Fig 1; Fig 6A; [0042-43] wherein a first and second hypervisor are deployed in a cluster).
Hanumantharaya does not explicitly teach determining at a scheduling agent of the VCC and deploying, by the scheduling agent, a container to run a containerized workload on a virtual computing instance (VCI) deployed on the first hypervisor or the second hypervisor based, at least in part, on the determined network state for the first hypervisor and the second hypervisor. 
Hanumantharaya teaches a virtual computing instance (VCI) deployed on the first hypervisor or the second hypervisor (Fig 1) and monitoring events for storage/network failure ([0026]). 
However, Vyas discloses the use of a scheduler ([0020]) for deploying containers to run a workload in a virtual machine ([0011]; [0016]) [Examiner note: Applicant’s specification at [0028] describes scheduling agents as container schedulers such as KUBERNETES, DOCKER SWARM]. Vyas also teaches using the scheduler to deploy containers according to performance metrics ([0035]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use a scheduler agent to determine and deploy a container to run a containerized workload on a virtual computing instance (VCI) based on the determined network state for the first hypervisor and the second hypervisor. One would be motivated by the desire to ensure that the deployed workload would be properly executed and not stopped as a result of the VCI/VM being stopped. 
Hanumantharaya and Vyas do not teach the network state is based at least in part on information derived from network traffic of the VCC; and deploying the container based, at least in part, on the determined network state for the first hypervisor and the second hypervisor.
Muller teaches the migration of containers between different compute nodes in in a seamless computing platform, i.e. virtual computing cluster ([0009-10]; [0012]; [0047]). Muller teaches monitoring network traffic on the computes node in order to trigger the movement of containers to equalize the network traffic load ([0048]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use network traffic of the VCC to determine network state in order to determine where to place a containerized workload. One would be motivated by the desire to balance network traffic equally such as taught by Muller ([0048]).

Regarding claim 2, Hanumantharaya teaches determining a network state for the first hypervisor and the second hypervisor using a data collection agent running on the first hypervisor or the second hypervisor ([0014]). 
Regarding claim 3, Hanumantharaya teaches determining the network state for the first hypervisor and the second hypervisor further comprises determining a tunnel state corresponding to at least one of the first hypervisor and the second hypervisor, and wherein deploying the container on the VCI is further based, at least in part, on the determined tunnel state for the first hypervisor and the second hypervisor ([0022]; [0039]). 

Regarding claim 6, Hanumantharaya teaches determining the network state for the first hypervisor and the second hypervisor further comprises determining average network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor, and wherein deploying the container on the VCI is further based, at least in part, on the average network utilization associated with uplinks corresponding to the first hypervisor and the second hypervisor ([0022]; [0039]). 

Regarding claim 7, Hanumantharaya teaches determining a latency associated with execution of an application corresponding to the containerized workload, wherein deploying the container on the VCI is further based, at least in part, on a determination that the latency associated with execution of the application has exceeded a threshold application latency value ([0022]; [0039]).

Regarding claim 14, Hanumantharaya teaches deploying the container on the first VCI or the second VCI is further based, at least in part, on a determination that the container is to be operational for less than a threshold period of time ([0027]).

Regarding claims 9-10, 12-13, and 15, they are the method claims of claims 1-3 and 6 above. Therefore, they are rejected for the same reasons as claims 1-3 and 6 above. 

Regarding claims 16-22, they are the apparatus claims of claims 1-3, 6-7, and 14 above. Therefore, they are rejected for the same reasons as claims 1-3, 6-7, and 14 above. 


Claims 4, 23-28, and 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), further in view of Gamage et al. (US PG Pub No. US 2018/0139148 A1). 

Regarding claim 4, Hanumantharaya does not teach deploying the container on the VCI is further based, at least in part, on a determination that a containerized workload ranking score generated by a data collection agent running on the first 
Gamage teaches determining a score based on network utilization for determining a VCI placement ([0112]; [0158-159]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to utilize a workload ranking score. One would be motivated by the desire to utilize scores and threshold for filtering and ranking migration destinations as taught by Gamage. 

Regarding claims 23-28 and 31-34, they are the system claims of claims 1-2, 4 and 7 above. Therefore, they are rejected for the same reasons as claims 1-2, 4, and 7 above. 


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), further in view of Chen et al. (US PG Pub No. US 2018/0089053 A1).

Regarding claim 5, Hanumantharaya does not teach deploying the container on the VCI is further based, at least in part, on a determination that a ratio of elephant flows to mice flows executed in the VCC falls within a predetermined range. 
Chen teaches using a ratio of elephant to mice flows to quantify network performance ([0072]). Therefore, it would have been obvious to one of ordinary skill in . 


Claims 8, 11, and 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanumantharaya et al. (US PG Pub No. US 2016/0364304 A1) in view of Vyas et al. (US PG Pub No. US 2018/0203736 A1), in view of Muller et al. (US PG Pub No. US 2021/0042151 A1), further in view of Tian et al. (US PG Pub No. US 2012/0204176 A1).

Regarding claim 8, Hanumantharaya does not teach determining the network state for the first hypervisor and the second hypervisor further comprises determining interference information corresponding to non-containerized resources running in the VCC, and wherein deploying the container on the first VCI or the second VCI is further based, at least in part, on the determined interference information. 
Tian teaches a load balancing method in which the current utilization of resources or load of each of the physicals machines is monitored before deploying a task. ([0011]; [0020]). It would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to determine interference information corresponding to non-containerized resources running in the VCC, and deploying the container based on the determined interference information. One would be motivated by the desire to utilize all resource information for load balancing as taught by Tian. 

Regarding claims 11 and 29-30, they are the method and system claims of claim 8 above. Therefore, they are rejected for the same reasons as claim 8 above.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C WAI whose telephone number is (571)270-1012.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/Eric C Wai/Primary Examiner, Art Unit 2195